DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to the preliminary  amendment filed 4/29/2020.  Claims 1-15 are pending while claims 16-30 are canceled.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3-10 and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 5,924,847 to Scaringe et al. (Scaringe).
In reference to claim 1, Scaringe teaches a sealed induction motor for a chiller assembly (FIG. 2-4), the induction motor comprising a stator (45a, FIG. 2-4); a rotor (45b, FIG. 2-4); a shaft (40, FIG. 2-4) comprising a first end and a second end (two opposite ends of shaft 40, FIG. 2-4), the rotor and the shaft configured to rotate relative to the stator (inherent in the structure of FIG. 1-4); a first magnetic bearing assembly (61a and 61b, FIG. 2-4; col 12, lines 53-57) located proximate the first end of the shaft (40, FIG. 2-4); and a second magnetic bearing assembly (61a and 61b, FIG. 2-4; col 12, lines 53-57) located proximate the second end of the shaft (40, FIG. 2-4); wherein the first and the second magnetic bearing assemblies (61a and 61b, FIG. 2-4; col 12, lines 53-57) are configured to support the shaft (col 12, lines 53-57), and wherein the shaft is coupled to a centrifugal compressor (24, FIG. 2-4).
	In reference to claim 2, Scaringe teaches the system as explained in the rejection of claim 1, and Scaringe additionally teaches wherein the centrifugal compressor utilizes a low pressure refrigerant having an operating pressure of less than 400 kPa (Table 1, col 7).
In reference to claim 4, Scaringe teaches the system as explained in the rejection of claim 1, and Scaringe additionally teaches wherein the first magnetic bearing assembly and the second magnetic bearing assembly (61a and 61b, FIG. 2-4; col 12, lines 53-57) comprise radial magnetic bearing assemblies configured to support the shaft in a radial direction (col 12, lines 52-57).
In reference to claim 5, Scaringe teaches the system as explained in the rejection of claim 4, and Scaringe additionally teaches a third magnetic bearing assembly (claim 28; depicted as 107, FIG. 1).
In reference to claim 6, Scaringe teaches the system as explained in the rejection of claim 5, and Scaringe additionally teaches wherein the third magnetic bearing assembly comprises a thrust magnetic bearing assembly configured to support the shaft in an axial direction (claim 28; depicted as 107, FIG. 1).
In reference to claim 7, Scaringe teaches the system as explained in the rejection of claim 6, and Scaringe additionally teaches wherein the first, second, and third magnetic bearing assemblies comprise active magnetic bearing assemblies (inherent in the structure of magnetic bearings depicted in FIG. 1-4).
In reference to claim 8, Scaringe teaches the system as explained in the rejection of claim 1, and Scaringe additionally teaches a motor jacket (interpreted as cooling passage 72, FIG. 2-4) fabricated from aluminum (inherent as aluminum is a standard material used for conductive cooling purposes) and having a cylindrical shape (72, FIG. 3e), the motor jacket configured to at least partially encapsulate the stator (FIG. 3e).
In reference to claim 9, said claim claims the same limitations as claims 1 and 6, thus said claim 9 is rejected in a similar manner, as described in detail above.  Additionally, Scaringe teaches a vapor compression system (FIG. 1) comprising a centrifugal compressor (104, FIG. 1) directly driven by a sealed induction motor (110, FIG. 1), a condenser (102, FIG. 1), an expansion device (103, FIG. 1), and an evaporator (101, FIG. 1) connected in a closed refrigerant loop (described as the vapor compression system of prior art, but used in the invention disclosed by Scaringe).
In reference to claim 10, Scaringe teaches the vapor compression system as explained in the rejection of claim 9, and Scaringe additionally teaches wherein the centrifugal compressor utilizes a low pressure refrigerant having an operating pressure of less than 400 kPa (Table 1, col 7).
In reference to claim 12, Scaringe teaches the vapor compression system as explained in the rejection of claim 9, and Scaringe additionally teaches wherein the centrifugal compressor (24, FIG. 3-4) is a single-stage compressor comprising an inlet, an impeller, a diffuser, and a scroll assembly (FIG. 3-4).
In reference to claim 13, Scaringe teaches the vapor compression system as explained in the rejection of claim 12, and Scaringe additionally teaches wherein the thrust magnetic bearing assembly (claim 28; depicted as 107, FIG. 1) is located between the first radial magnetic bearing assembly and the second radial magnetic bearing assembly (FIG. 1-4).
In reference to claim 14, Scaringe teaches the vapor compression system as explained in the rejection of claim 13, and Scaringe additionally teaches wherein the thrust magnetic bearing assembly (107, FIG. 1-4) is located proximate the impeller (24, FIG. 1-4).
In reference to claim 15, Scaringe teaches the vapor compression system as explained in the rejection of claim 9, and Scaringe additionally teaches a motor jacket (interpreted as cooling passage 72, FIG. 2-4) fabricated from aluminum (inherent as aluminum is a standard material used for conductive cooling purposes) and having a cylindrical shape (72, FIG. 3e), the motor jacket configured to at least partially encapsulate the stator (FIG. 3e).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Scaringe.
In reference to claim 3, Scaringe teaches the sealed induction motor as explained in the rejection of claim 2, but does not teach wherein the low pressure refrigerant is R1233zd.  However, the Examiner takes the Official Notice of facts not in the record by relying on “common knowledge” of various large chillers utilizing R1233zd as a refrigerant to be obvious in order to provide a low GWP refrigerant with better capacity than more standard refrigerants, like R-123 or R245fa.
In reference to claim 11, Scaringe teaches the vapor compression system as explained in the rejection of claim 10, but does not teach wherein the low pressure refrigerant is R1233zd.  However, the Examiner takes the Official Notice of facts not in the record by relying on “common knowledge” of various large chillers utilizing R1233zd as a refrigerant to be obvious in order to provide a low GWP refrigerant with better capacity than more standard refrigerants, like R-123 or R245fa.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See attached form PTO-892 for relevant prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FILIP ZEC whose telephone number is (571)270-5846. The examiner can normally be reached Mon - Fri; 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JD Fletcher can be reached on 5712705054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FILIP ZEC/            Primary Examiner, Art Unit 3763                                                                                                                                                                                            
6/17/2022